Citation Nr: 1441937	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  11-24 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to an increased evaluation for the residuals of a traumatic brain injury (TBI), not otherwise classified, to include an initial compensable evaluation prior to September 26, 2011, and an evaluation in excess of 10 percent as of September 26, 2011.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from June 2000 to August 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, granting service connection for the residuals of a traumatic brain injury and assigning a noncompensable (0 percent) rating.  

In a November 2011 rating decision, the Veteran's disability evaluation was increased to 10 percent, effective as of September 26, 2011.  Since this grant did not constitute a full grant of the benefits sought on appeal, this claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In July 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A written transcript of this hearing has been prepared and associated with the Veteran's claims file.  

In addition to the physical claims file, electronic systems (Virtual VA and the Veterans Benefits Management System (VBMS)) are also associated with this claim.  The Board has reviewed the additional evidence associated with these systems, including records of VA medical treatment through October 2013.  

Additional evidence has been associated with the claims file since the November 2011 supplemental statement of the case.  The Veteran has not waived consideration of this evidence by the agency of original jurisdiction (AOJ).  Nonetheless, the Board finds that remand for consideration of this evidence by the AOJ is not necessary, as the Board is granting in part the claim currently on appeal.  The Veteran is free to appeal the assigned ratings to the AOJ upon issuance of a rating decision.  


FINDINGS OF FACT

1.  As of August 14, 2008, the Veteran's TBI has been associated with subjective complaints of headaches; it was not associated with purely neurological disability, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc.  

2.  Prior to August 19, 2009, there is no evidence of cognitive impairment warranting a level of impairment with a numerical designation of 1 or higher. 

3.  As of August 19, 2009, there is evidence of cognitive impairment warranting a numerical designation of 2 due to objective evidence of mild memory impairment.  

4.  As of July 25, 2013, there is evidence of cognitive impairment warranting a numerical designation of 3 due to objective evidence of moderate memory impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation for the residuals of TBI have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8045 (2008).  

2.  The criteria for an evaluation of 40 percent for the residuals of TBI, as of August 19, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8045 (2013).  

3.  The criteria for an evaluation of 70 percent for the residuals of TBI, as of July 25, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8045 (2013).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
		
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.  

As to VA's duty to assist, VA has associated with the claims folder the Veteran's VA treatment records, and in August 2009, September 2011, January 2012 and July 2013, he was afforded formal VA examinations.  The Board finds that no additional assistance is required to fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Compensable Evaluation Prior to September 26, 2011

For historical purposes, the Veteran was granted service connection for mild TBI in a March 2010 rating decision.  A noncompensable (0 percent) evaluation was assigned under Diagnostic Code 8045, effective as of August 14, 2008.  A timely notice of appeal was received from the Veteran in December 2010, but the noncompensable evaluation was continued in a July 2011 rating decision.  The Veteran appealed this decision to the Board in September 2011.  The Veteran's disability evaluation was subsequently increased to 10 percent in a November 2011 rating decision, effective as of September 26, 2011 - the date of a VA examination.  

Throughout the pendency of this appeal, the Veteran's TBI has been rated under Diagnostic Code 8045, as it has existed since September 23, 2008.  The applicable criteria of Diagnostic Code 8045 for evaluating TBIs were amended during the pendency of the appeal.  See 73 Fed. Reg. 54693 (Sept. 23, 2008).  The amended provisions provide that any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, is separately evaluated, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  The amended criteria apply to all claims received by VA on or after October 23, 2008.  

In the present case, the Veteran's claim was received in September 2009.  As such, it would appear that the Veteran's claim were to be rated solely on the regulations as they have existed since September 23, 2008.  A review of the record, however, reflects that the RO assigned an effective date of August 14, 2008 - the date following the Veteran's separation from active duty.  Therefore, the Board will apply the regulations as they existed prior to October 23, 2008, and the new and old regulations as of October 23, 2008, as it would be inappropriate to use regulations that only came into effect in October 2008 to rate a disability since August 2008.  Amendments with a specified effective date without provision for retroactive application may not be applied prior to the effective date.  As of that effective date, the Board must apply whichever version of the rating criteria is more favorable to the Veteran. In this case, either the old or revised rating criteria may apply, although the new rating criteria are only applicable since their effective date. VAOPGCPREC 3-2000.

Under Diagnostic Code 8045, as it existed prior to October 23, 2008, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, are to be rated under the diagnostic codes specifically dealing with such disabilities.  38 C.F.R. §4.124a.  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  Id.  

The Veteran's January 2010 VA examination report does not reflect neurological disabilities such as hemiplegia or seizures.  The Veteran specifically denied seizures or any symptoms such as numbness or paresthesia.  The Veteran was also afforded a VA examination in August 2009.  However, very little information was provided regarding the Veteran's current symptomatology.  As such, separate ratings for neurological disabilities are not warranted.  

However, the Veteran did report migraine headaches that were severe, occurred every three weeks and lasted all day.  Under Diagnostic Code 8045, as it existed prior to October 23, 2008, a 10 percent evaluation is warranted under Diagnostic Code 9304 when there is evidence of subjective complaints such as headaches.  The Veteran has asserted headaches since his initial injury.  As such, an initial disability evaluation of 10 percent is warranted in this case under the rating criteria as they existed prior to October 23, 2008.  

However, the preponderance of the evidence of record demonstrates that an evaluation in excess of 10 percent, under the rating criteria as it existed prior to October 23, 2008, is not warranted at any time during the pendency of this claim.  As already noted, purely subjective complaints such as headache, dizziness, insomnia, etc., will be rated as no more than 10 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).  As such, a higher evaluation cannot be assigned for this symptomatology at any time during the pendency of this claim.  

Likewise, there is no evidence of a purely neurological disability, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., at any time during the pendency of this claim that would warrant a separate evaluation under Diagnostic Code 8045 as it existed prior to October 23, 2008.  No neurological symptoms were noted upon examination in August 2009, and according to the January 2010 VA examination report, motor activity was normal and there were no problems with speech, swallowing, bowel or bladder.  The September 2011 VA examination report notes similar findings with no mention of neurological disability.  

The Board will now consider whether an evaluation in excess of 10 percent is warranted at any time since October 23, 2008, under the revised rating criteria.  Diagnostic Code 8045, as it has existed since October 23, 2008, provides evaluation for three main areas of dysfunction that may result from TBI and have profound effects on functioning: Cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  Diagnostic Code 8045 states the following:

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings - mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed here, that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  

Evaluate cognitive impairment and subjective symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment And Other Residuals of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair and using the toilet.  

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  

Note (5): A veteran whose residuals of a TBI are rated under a version of § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008, may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that Veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 C.F.R. § 3.114, if applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).  

The table titled "Evaluation of Cognitive Impairment And Other Residuals of TBI Not Otherwise Classified" provides the following evaluations:

Impairment of memory, attention, concentration, executive functions are assigned numerical designations as follows:

0...No complaints of impairment of memory, attention, concentration, or executive functions.  

1...A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.  

2...Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  

3...Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.  

Total...Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe impairment.  

Impairment of judgment is assigned numerical designations as follows:

0...Normal.

1...Mildly impaired judgment.  For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  

2...Moderately impaired judgment.  For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions.  

3...Moderately severely impaired judgment.  For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  

Total...Severely impaired judgment.  For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities.  

Impairment of social interaction is assigned numerical designations as follows:  

0...Social interaction is routinely appropriate.  

1...Social interaction is occasionally inappropriate.  

2...Social interaction is frequently inappropriate.  

3...Social interaction is inappropriate most or all of the time.  

Impairment of orientation is assigned numerical designations as follows:

0...Always oriented to person, time, place, and situation. 

1...Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation.  

2...Occasionally disoriented to two of the four aspects (person, time, place, situation) of orientation or often disoriented to one aspect of orientation.  

3...Often disoriented to two or more of the four aspects (person, time, place, situation) of orientation.  

Total...Consistently disoriented to two or more of the four aspects (person, time, place, situation) of orientation.  

Impairment of motor activity (with intact motor and sensory system) is assigned numerical designations as follows:

0...Motor activity normal.

1...Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).  

2...Motor activity mildly decreased or with moderate slowing due to apraxia.  

3...Motor activity moderately decreased due to apraxia.  

Total...Motor activity severely decreased due to apraxia.  

Impairment of visual spatial orientation is assigned numerical designations as follows:  

1...Mildly impaired.  Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions.  Is able to use assistive devices such as GPS (global positioning system).

2...Moderately impaired.  Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance.  Has difficulty using assistive devices such as GPS.  

3...Moderately severely impaired.  Gets lost even in familiar surroundings, unable to use assistive devices such as GPS.  

Total...Severely impaired.  May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.  

Subjective symptoms are assigned numerical designations as follows:

0...Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are: mild or occasional headaches, mild anxiety.  

1...Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.  

2...Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family or other close relationships.  Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.  

Neurobehavioral effects are assigned numerical designations as follows:

0...One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects are: Irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects.  

1...One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.  

2...One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.  

3...One or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others.  

Impairment of communication is assigned numerical designations as follows:

0...Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.  

1...Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired.  Can communicate complex ideas.  

2...Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time.  Can generally communicate complex ideas.  

3...Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time.  May rely on gestures or other alternative modes of communication.  Able to communicate basic needs.  

Total...Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both.  Unable to communicate basic needs.  

Impairment of consciousness is assigned numerical designations as follows:

Total...Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.  

See 38 C.F.R. § 4.124a, Diagnostic Code 8045.  

The Board will first discuss each of the facets of cognitive impairment individually under the revised Diagnostic Code 8045.  According to the August 2009 VA examination report, the Veteran was just above the cutoff for mild cognitive impairment.  He demonstrated some difficulties with memory.  During the January 2010 VA examination, however, the Veteran denied impairment of memory, attention, concentration or executive functions.  As such, a numerical value of 0 is appropriate for cognitive impairment as of this time.  Upon examination in September 2011 the Veteran did endorse mild memory loss.  There was no objective evidence of any degree of memory loss upon testing, however.  A January 2012 VA treatment note also reflects that the Veteran's memory was good.  Nonetheless, while inconsistent, there is objective evidence of mild memory loss dating back to the original examination of August 2009.  The Veteran's wife also noted in a March 2013 VA treatment note that the Veteran had to be reminded to take his medication because he would not remember on his own.  As such, a numerical value of 2 is warranted as of August 19, 2009.  

However, a VA psychiatric examination dated April 2012 indicates that the Veteran's memory was good.  This does not, however, match the objective findings made during evaluations specifically for TBI.  

Upon examination in July 2013, it was determined that there was objective evidence of moderate impairment of memory, attention, concentration or executive functions resulting in moderate functional impairment.  As such, a numerical value of 3 is appropriate as of July 25, 2013 - the date of examination.  There is no objective evidence of record of severe impairment of memory, attention, concentration or executive functions resulting in severe impairment.  

The Board will now discuss each of the facets of impairment of judgment.  

Upon examination in August 2009, the Veteran denied any difficulties with judgment.  The examiner also concluded that the Veteran's judgment was normal.  Also, according to the January 2010 VA examination report, the Veteran's judgment was normal.  As such, a numerical value of 0 is warranted as of this time.  However, upon examination in September 2011, the Veteran was found to have moderately impaired judgment.  The Veteran reported billing issues of paying more than he had available in his bank account or leaving them without the ability to buy food because paying a bill had strapped them of money.  A January 2012 VA treatment note reflects that the Veteran's judgment was good, although it was noted that he would use $500 to pay a bill or possibly to go to a restaurant.  It was again noted to be good during an April 2012 VA psychiatric examination and fair during a May 2012 VA psychiatric assessment (although the Veteran was noted to be impulsive).  As such, a numerical value of 2 is appropriate as of September 26, 2011.  The Veteran's judgment was deemed to be normal, however, upon examination in July 2013, suggesting a numerical value of 0 is appropriate as of July 25, 2013.  The record contains no evidence of moderately severely impaired judgment at any time during the pendency of this claim.  

Regarding impairment of social interaction, this has been noted to be routinely appropriate throughout the pendency of the claim.  As such, a numerical value of 0 is appropriate for this facet.  

Turning to impairment of orientation, the Veteran was noted to be correctly oriented to person, place, time and purpose upon examination in August 2009.  He was also found to always be oriented to person, time, place and situation upon examination in January 2010 and September 2011.  As such, a numerical value of 0 is warranted for impairment of orientation during these time periods.  However, according to the July 2013 VA examination report, the Veteran was often disoriented to two or more of the four aspects (person, time, place, situation) of orientation.  An April 2012 VA psychiatric examination report, however, noted the Veteran to be fully oriented in all spheres.  A June 2013 VA treatment note also reflects that the Veteran was fully oriented in all spheres.  Nonetheless, the July 2013 VA examination notes disorientation, and as such, a numerical value of 3 is warranted for impairment of orientation as of July 25, 2013.  

Motor activity has consistently been found to be normal throughout the pendency of the claim, warranting a numerical value of 0.  

Turning to impairment of visual spatial orientation, according to the January 2010 VA examination report, visual spatial orientation was normal, warranting a numerical value of 0 as of this time.  There was no finding of visual spatial orientation deficiencies upon examination in August 2009 either.  According to the September 2011 VA examination report, however, visual spatial orientation was mildly impaired, warranting a numerical value of 1 as of September 26, 2011.  However, an April 2012 VA psychiatric examination report reflects that the Veteran had full spatial orientation.  The July 2013 VA examination report notes that visual spatial orientation was moderately impaired, warranting a numerical value of 2 as of July 25, 2013.  

As for subjective symptoms, during the August 2009 VA examination, the Veteran reported fatigue.  Upon examination in January 2010, he reported moderate sleep disturbance, fatigue, an irritable mood (that he claimed had been present all of his life), and mild problems with concentration.  The Veteran reported headaches, rare dizziness, and mild to moderate fatigue.  The examiner noted that these symptoms did not significantly interfere with work, family or other close relationships, and he suffered from headaches and mild anxiety.  As such, a numerical value of 0 is warranted as of this time.  The Veteran was noted to have three or more subjective symptoms that mildly interfered with work; instrumental activities of daily living; or work, family or other close relationships, upon examination in September 2011.  Specifically, the Veteran described frequent insomnia that interfered with his desire to do much of anything, increased jitteriness and irritability.  Therefore, a numerical designation of 1 is warranted as of September 26, 2011.  According to the July 2013 VA examination report, the Veteran had three or more subjective symptoms that moderately interfered with work; instrumental activities of daily living; or work, family or other close relationships.  Specifically, he described intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound and marked fatigability.  As such, a numerical designation of 2 is warranted for subjective symptomatology as of July 25, 2013.  

Regarding neurobehavioral effects, it was noted upon examination in January 2010 that these did not interfere at school or in social interaction, despite some irritability and occasional verbal aggression toward family members.  The September 2011 VA examination report also notes that despite one or more neurobehavioral effects, these did not interfere with workplace interaction or social interaction.  As such, a numerical designation of 0 is warranted as of this time.  However, upon examination in July 2013, it was noted that the Veteran had one or more neurobehavioral effects that interfered with or precluded workplace interaction, social interaction or both on most days or that occasionally required supervision for safety of self or others.  The Veteran was noted to have irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, apathy, lack of empathy, moodiness, lack of cooperation and inflexibility.  As such, a numerical designation of 3 is warranted as of July 25, 2013.  

As for impairment of communication, the Veteran has consistently been noted to be able to communicate by both spoken and written language.  As such, a numerical designation of 0 is warranted for impairment of communication.  

Finally, a numerical designation is not warranted for impairment of consciousness as this has not been a symptom of the Veteran's TBI at any time during the pendency of this claim.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that a disability evaluation of 70 percent for TBI is warranted as of July 25, 2013.  The record reflects that the Veteran meets the criteria for a numerical value of 3 for memory, impairment of orientation and neurobehavioral effects as of July 25, 2013.  The overall percentage evaluation based on a numerical value of 3 is 70 percent.  According to the July 25, 2013, VA examination report, the Veteran had objective evidence on testing of moderate impairment of memory, warranting an evaluation of 3.  

The Board notes that the RO concluded that consideration of memory impairment would result in pyramiding because this was already considered in the Veteran's 70 percent evaluation for PTSD.  The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  However, a review of the May 2012 rating decision assigning an evaluation of 70 percent for PTSD does not indicate that impairment of memory was considered in assigning the 70 percent evaluation for that condition.  As such, using this symptomatology to rate a separate disability would not result in pyramiding.  

However, the preponderance of the evidence demonstrates that a total 100 percent evaluation is not warranted at any time during the pendency of this claim.  A total evaluation requires severely impaired judgment, consistent disorientation to two or more of the four aspects (person, time, place situation or orientation), a complete inability to communicate or a persistently altered state of consciousness.  See 38 C.F.R. § 4.124a.  The evidence of record does not reflect that the Veteran has met any of these criteria at any time during the pendency of this claim.  

The evidence of record also demonstrates that a disability evaluation of 40 percent is warranted as of August 19, 2009.  According to the August 19, 2009, VA examination report, the Veteran complained of memory loss.  The examiner also found objective evidence of memory loss, noting that the Veteran indeed demonstrated difficulty with his memory upon testing.  Under the facet for memory, attention, concentration and executive functions, a numerical value of 1 is assigned when there are complaints of mild memory loss.  A numerical value of 2 is warranted when there is objective evidence on testing of mild memory loss.  In the present case, we have objective evidence, warranting a numerical value of 2.  The record contains no evidence of criteria necessary for a numerical value of 3 until the VA examination of July 15, 2013.  The Board again finds that the assignment of this rating would not result in pyramiding, as a review of the May 2009 rating decision granting service connection for PTSD and assigning an evaluation of 30 percent does not consider memory loss when assigning the appropriate rating.  

Finally, the preponderance of the evidence of record demonstrates that an evaluation of 10 percent for cognitive impairment is not warranted at any time prior to August 19, 2009.  The record does not reflect any symptomatology warranting a numerical value of 1 at any time prior to this date.  As such, a separate 10 percent evaluation for cognitive impairment cannot be assigned.  See id.  

In summary, the evidence of record reflects that the Veteran has complained of headaches throughout the pendency of this claim.  As such, under the regulations for TBI as they existed prior to October 23, 2008, an initial disability evaluation of 10 percent is warranted.  Likewise, there is evidence of memory impairment of such severity as to warrant a 40 percent evaluation for cognitive impairment as of August 19, 2009, and a 70 percent evaluation for cognitive impairment as of July 25, 2013.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that an initial evaluation of 10 percent for TBI is warranted.  See 38 U.S.C. § 5107(b).  Likewise, an evaluation of 40 percent for cognitive impairment is warranted as of August 19, 2009, and an evaluation of 70 percent for cognitive impairment is warranted as of July 25, 2013.  In this limited regard, the Veteran's claim is granted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected TBI has had on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of symptomatology such as memory loss, impaired judgment, decreased concentration and headaches.  His currently assigned ratings for his TBI and his separate disabilities of PTSD, headaches, and tinnitus contemplate the impairment of function caused by his service-connected TBI.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

The Board notes that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In the present case, however, the evidence of record does not reflect that the Veteran is unemployable.  In fact, it demonstrates enrollment and acceptance into a full-time medical program.  Thus, the Board will not consider this issue further.


ORDER

An initial evaluation of 10 percent for the residuals of a TBI is granted.  

An evaluation of 40 percent for cognitive impairment associated with TBI is granted as of April 19, 2009.  

An evaluation of 70 percent for cognitive impairment associated with TBI is granted as of July 25, 2013.  




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


